DETAILED ACTION
1.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.

Notice of Pre-AlA or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
3.	 The drawings submitted on 1/31/2019 are acknowledged and accepted by the examiner. 

Response to Arguments
4.	 Applicant’s arguments with respect to claims 21-30, and 32-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new references have been applied to the new ground rejection.

Claim Rejections - 35 USC §102


6.	 Claims 21-22, 24-30, and 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyugaji [US 2019/0229635 A1].

Regarding claim 21, Hyugaji discloses a device [circuit of FIG. 5 and FIG. 6] comprising:
(a) a universal serial bus connector [USB Type-C PLUG 41, FIG. 6] having a main voltage bus [at VOUT, FIG. 5], [at VBUS, FIG. 6] and having a controller connection [at GND, FIG. 6];
(b) a power supply [10, 11, SW, S1, S3, C2, FIG. 5] having a control input [at VIN, FIG. 5] and having a power output [at lower terminal of S3, FIG. 5, FIG. 6];
(c) a block transistor [S3 and diode connecting directly to S3, FIG. 5] having a source [source of S3, FIG. 5, FIG. 6] coupled to the main voltage bus [at VOUT, FIG. 5], [at VBUS, FIG. 6], having a gate terminal [gate of S3, FIG. 6], and having a drain [drain 
(d) a system capacitor [C2, FIG. 5, FIG. 6] having a first terminal [left terminal of C2,  FIG. 5, FIG. 6] coupled to the power output [at lower terminal of S3, FIG. 5, FIG. 6] and having a second terminal [right  terminal of C2,  FIG. 5, FIG. 6]  coupled to a ground node [at ground, FIG. 5, FIG. 6]; 
and (e) a controller [20, 24, 42, FIG. 6] having a gate output [at between 42 and S3, FIG. 6] coupled to the gate terminal [gate of S3, FIG. 6], having a connector input 

Regarding claim 22, Hyugaji further discloses the device [circuit of FIG. 5 and FIG. 6] in which the connector [connector at OUT1, OUT2, FIG. 5], [connector at VBUS, CC1, CC2, GND, FIG. 6] is a universal serial bus-C connector [USB Type-C PLUG 41, FIG. 6].

Regarding claim 24, Hyugaji further discloses the main voltage bus [at VOUT, FIG. 5], [at VBUS, FIG. 6] is a Vbus [at VOUT, FIG. 5], [at VBUS, FIG. 6].

Regarding claim 25, Hyugaji further discloses the main voltage bus [at VOUT, FIG. 5], [at VBUS, FIG. 6] is a Vbus_c [at VOUT, FIG. 5], [at VBUS, CC1, CC2, FIG. 6].

Regarding claim 26, Hyugaji further discloses a voltage bus capacitor [capacitor at between VBUS, and ground, FIG. 6] having a first terminal [left terminal of capacitor at between VBUS, and ground, FIG. 6] coupled to the main voltage bus [at VOUT, FIG. 5], [at VBUS, FIG. 6] and a second terminal [right terminal of capacitor at between VBUS, and ground, FIG. 6] lower coupled to the ground node [at ground, FIG. 6].

Regarding claim 27, Hyugaji further discloses the first terminal [upper terminal of S3, FIG. 5, FIG. 6] of the transistor [S3, FIG. 5, FIG. 6] is a source [source of S3, FIG. 5, FIG. 6], and the second terminal [lower terminal of S3, FIG. 5, FIG. 6] of the transistor [S3, FIG. 5, FIG. 6] is a drain [drain of S3, FIG. 5, FIG. 6].



Regarding claim 29, Hyugaji further discloses the state machine [20, 42, FIG. 6] has a sink state [state of VOUT when S3 is off and voltage on diode connecting directly to S3 is forward, FIG. 6] to control initiating negotiation [voltage between OUT1 and OUT2, FIG. 6] with a device [circuit of FIG. 5 and FIG. 6] attached to the connector [connector at OUT1, OUT2, FIG. 5], [connector at VBUS, CC1, CC2, GND, FIG. 6].

Regarding claim 30, Hyugaji further discloses the state machine [20, 42, FIG. 6] has a source mode state [state of VOUT when S3 is on and voltage on diode connecting directly to S3 in reversed, FIG. 6] to control modifying the power supply [10, 11, SW, S1, S3, C2, FIG. 5] to supply power to a device [circuit of FIG. 5 and FIG. 6] attached to the connector [connector at OUT1, OUT2, FIG. 5], [connector at VBUS, CC1, CC2, GND, FIG. 6] and to turn on the one transistor [S3, FIG. 5, FIG. 6].
Regarding claim 33, Hyugaji discloses a process [circuit of FIG. 5 and FIG. 6] comprising:
(a) determining [by 42, FIG. 6]  whether a universal serial bus type-C connector [connector at OUT1, OUT2, FIG. 5], [connector at VBUS, CC1, CC2, GND, FIG. 6] is connected to a device [circuit of FIG. 5 and FIG. 6] ;
(b) if the connector [connector at OUT1, OUT2, FIG. 5], [connector at VBUS, CC1, CC2, GND, FIG. 6] is connected to a device [circuit of FIG. 5 and FIG. 6], 
and (c) if the connector [connector at OUT1, OUT2, FIG. 5], [connector at VBUS, CC1, CC2, GND, FIG. 6] is not connected to a device [circuit of FIG. 5 and FIG. 6], pre-charging [by S1, FIG. 6] a system capacitor [C2, FIG. 5, FIG. 6] to a threshold voltage [threshold voltage of diode connecting directly to S3, FIG. 5] to reverse bias [when voltage at VOUT is higher than voltage at lower end of S3, FIG. 5] a parasitic body diode [diode connecting directly to S3, FIG. 5], [a body diode parasitic on an MOS transistor as the secondary-side switching element, (paragraph 0004)] of the blocking transistor [S3, FIG. 5, FIG. 6] to ensure the parasitic diode [diode connecting directly to S3, FIG. 5], [a body diode parasitic on an MOS transistor as the secondary-side switching element, (paragraph 0004)] remains reverse biased [when voltage at VOUT is lower than voltage at lower end of S3, FIG. 5] when a device [circuit of FIG. 5 and FIG. 6] is connected to the connector [connector at OUT1, OUT2, FIG. 5], [connector at VBUS, CC1, CC2, GND, FIG. 6] and attempts to supply forward biasing voltage [when voltage at VOUT is higher than voltage at lower end of S3, FIG. 5] to the parasitic diode 
.
Regarding claim 34, Hyugaji further discloses the determining [by 42, FIG. 6], supplying, and pre-charging [by S1, FIG. 6] include stepping though states [states of VBUS, FIG. 6] of a state machine [20, 42, FIG. 6].

Regarding claim 35, Hyugaji further discloses the pre-charging [by S1, FIG. 6] includes pre-charging [by S1, FIG. 6] the system capacitor [C2, FIG. 5, FIG. 6] from the power supply [10, 11, SW, S1, S3, C2, FIG. 5].

Regarding claim 36, Hyugaji further discloses stepping through states [states of VBUS, FIG. 6] of a state machine [20, 42, FIG. 6] to effect a state [one of states of VBUS, FIG. 6] of supplying power [by VBUS, FIG. 1] and a state [state of C2, FIG. 5, FIG. 6] of pre-charging [by S1, FIG. 6] a system capacitor [C2, FIG. 5, FIG. 6].

Regarding claim 37, Hyugaji further discloses stepping through states [states of VBUS, FIG. 6] of a state machine [20, 42, FIG. 6] to effect a state [one of states of VBUS, FIG. 6] of negotiation [voltage between OUT1 and OUT2, FIG. 6] with the attached device [circuit of FIG. 5 and FIG. 6] .

Regarding claim 38, Hyugaji further discloses after pre-charging [by S1, FIG. 6] a system capacitor [C2, FIG. 5, FIG. 6] to a threshold voltage [threshold voltage of diode .

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hyugaji [US 2019/0229635 A1], and in view of Camiolo [US 2019/0391628 A1].

Regarding claim 23, Hyugaji does not disclose the device in which the connector is a universal serial bus-C female connector.

Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the device of Hyugaji to include the device in which the connector is a universal serial bus-C female connector as taught by Camiolo for the purpose of melting components in the connector when a user goes to withdraw (pull out or remove) the cable that is plugged into this connector, (paragraph 0100).

Regarding claim 40, Hyugaji does not disclose determining whether a universal serial bus type-C female connector is connected to a device. 
However, Camiolo teaches determining [by 504, FIG. 5] whether a universal serial bus type-C female connector [USB TYPE C CONNECTOR, FIG. 5], [USB Type -C connector, female connector, (paragraph 0100)] is connected to a device [510, FIG. 5].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the device of Hyugaji to include determining whether a universal serial bus type-C female connector is connected to a device as taught by Camiolo for the purpose of melting components in the connector when a user goes to withdraw (pull out or remove) the cable that is plugged into this connector, (paragraph 0100).

9.	Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hyugaji [US 2019/0229635 A1], and in view of Mei (US 2020/0144915 A1)]

Regarding claim 32, Hyugaji does not disclose the one transistor has a parasitic body diode between the first and second current terminal and the threshold voltage is five volts.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one transistor has a parasitic body diode between the first and second current terminal and the threshold voltage is five volts, since, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In addition, Mei teaches the one transistor [104, 118, FIG. 1B] has a parasitic body diode [118, FIG. 1B] between the first and second current terminal [at 108 and 110, FIG. 1B] and the threshold voltage [threshold voltage of 118, FIG. 1B] is five volts (paragraph 0037).
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the device of Hyugaji to include the one transistor has a parasitic body diode between the first and second current terminal and the threshold voltage is five volts as taught by of Mei for the purpose of carrying significant current through measuring the voltage across 

Regarding claim 39, Hyugaji does not disclose the pre-charging includes pre- charging the system capacitor to a threshold voltage of five volts, the pre-charging includes pre-charging the system capacitor to a threshold voltage of five volts.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pre-charging includes pre-charging the system capacitor to a threshold voltage of five volts, the pre-charging includes pre-charging the system capacitor to a threshold voltage of five volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
In addition, Mei teaches the pre-charging [by 106, FIG. 1A] includes pre- charging [by 106, FIG. 1A] the system capacitor [by 114, FIG. 1A] to a threshold voltage [threshold voltage of 118, FIG. 1B] of five volts (paragraph 0037).
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the device of Hyugaji to include the pre-charging includes pre- charging the system capacitor to a threshold voltage of five volts, the pre-charging includes pre-charging the system capacitor to a threshold voltage of five volts as taught by of Mei for the purpose of carrying significant current through measuring the voltage across the transistor, and reducing the switching frequency of the power converter, (paragraph 0026)

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-
3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Trinh Dang/
Examiner, Art Unit 2838

/Nguyen Tran/Primary Examiner, Art Unit 2838